DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, recites the limitation “generate electronic horizon data on a specific area”. It is unclear to the Examiner if this is the same “a specific area” recited previously in line 3 or if this is a new or different specific area being introduced. For purposes of examination, the Examiner interprets this as the same specific area recited previously. The Examiner notes claims 2-5 are dependent upon claim 1, and thus are rejected as being dependent upon a rejected claim.
Claim 2, line 4, recites the limitation “sets a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 1, line 7, or if this is a new or different geographical range being introduced. For purposes of examination, the Examiner interprets this as the same geographical range recited previously.
4, line 4, recites the limitation “reduces a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 1, line 7, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 4, line 5, recites the limitation “increases a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 1, line 7, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 5, line 4, recites the limitation “reduces a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 1, line 7, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 5, line 5, recites the limitation “increases a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 1, line 7, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 6, line 9, recites the limitation “driving condition information in a state of receiving power”. It is unclear to the Examiner if this is the same “a state of receiving power” recited previously in line 5 or if this is a new or different state of receiving power being introduced. For purposes of examination, the 7-10 are dependent upon claim 6, and thus are rejected as being dependent upon a rejected claim.
Claim 6, line 10-11, recites the limitation “electronic horizon data corresponding to a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in line 8 or if this is a new or different geographical range being introduced. For purposes of examination, the Examiner interprets this as the same geographical range recited previously. The Examiner notes claims 7-10 are dependent upon claim 6, and thus are rejected as being dependent upon a rejected claim.
Claim 6, line 11, recites the limitation “a state of receiving power”. It is unclear to the Examiner if this is the same “a state of receiving power” recited previously in line 5 or if this is a new or different state of receiving power being introduced. For purposes of examination, the Examiner interprets this as the same geographical range recited previously. The Examiner notes claims 7-10 are dependent upon claim 6, and thus are rejected as being dependent upon a rejected claim.
Claim 7, line 4, recites the limitation “setting a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 6, line 8, or if this is a new or different geographical range being introduced. For purposes of examination, the Examiner interprets this as the same geographical range recited previously.
Claim 9, line 4, recites the limitation “reduces, by the at least one processor, a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 6, line 8, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 9, line 5, recites the limitation “increasing a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 6, line 8, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. 
Claim 10, line 4, recites the limitation “reducing, by the at least one processor, a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 6, line 8, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 10, line 5, recites the limitation “increasing a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 6, line 8, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 11, line 9, recites the limitation “generate electronic horizon data on a specific area”. It is unclear to the Examiner if this is the same “a specific area” recited previously in line 6 or if this is a new or different specific area being introduced. For purposes of examination, the Examiner interprets this as the same specific area recited previously. The Examiner notes claims 12-15 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
Claim 11, line 9, recites the limitation “driving condition information of a vehicle”. It is unclear to the Examiner if this “a vehicle” is the same or a part of the “at least one vehicle” recited previously in line 3 or if this is a new or different vehicle being introduced. For purposes of examination, the Examiner interprets this as a vehicle from the at least one vehicle recited previously. The Examiner notes claims 12-15 are dependent upon claim 11, and thus are rejected as being dependent upon a rejected claim.
Claim 12, line 4, recites the limitation “sets a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 11, lines 10-11, or if this is a new or 
Claim 14, line 4, recites the limitation “reduces a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 11, lines 10-11, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 14, line 5, recites the limitation “increases a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 11, lines 10-11, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 15, line 4, recites the limitation “reduces a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 11, lines 10-11, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.
Claim 15, line 5, recites the limitation “increases a geographical range”. It is unclear to the Examiner if this is the same “a geographical range” recited previously in Claim 11, lines 10-11, or if this is a new or different geographical range being introduced or if this is modifying the original geographical range. For purposes of examination, the Examiner interprets this as the same geographical range being modified that was recited previously.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler (US. Pub. No. 20180188743 A1).
Regarding claim 1, 6, and 11:
	Wheeler teaches:
A vehicular electronic device comprising: a power supply configured to supply power (see at least section [0028], [0029], and [0056] regarding vehicles or self-driving vehicles. With a vehicle or even a self-driving vehicle it is inherent that there would be a power supply (i.e. either engine, motor, electric motor, etc.) for the action of driving the vehicle.)
an interface configured to receive HD map data on a specific area from a server through a communication device 
and to receive data on driving condition information of a vehicle (see at least sections [0028]-[0030], [0032], and [0035]-[0037] regarding providing HD map and information to a vehicle which “allows the vehicle to determine its current location in the HD map, determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. Examples of physical constraints include physical obstacles, such as walls, and examples of legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops.” ([0030]))
at least one processor configured to continuously generate electronic horizon data on a specific area based on the high-definition (HD) map data in a state of receiving the power (see at least sections [0026], [0059], [0102], and [0104] regarding at least one processor. Also, see at least [0028]-[0030], [0032], [0035], [0043], [0052], and [0060]-[0061] regarding HD map data that provides information features on the road relative to the vehicles position as well as provides physical and legal constraints like obstacles, walls, speed limits, and signs. Also, from section [0060]: “map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes.” The vehicles provide sensor data of its surroundings (i.e. horizon data) captured while driving and sends it to the online HD map system.)
and to set a geographical range of the electronic horizon data based on data on the driving condition information (see at least sections [0029]-[0030], [0038], [0049]-[0050], [0069], [0080], and [0082] regarding distance (i.e. range) of a target or surroundings of a vehicle which could be captured by sensors. Also, relative position is determined to drive safely in a line or to determine if it is safe to move the vehicle based on physical constraints and legal constraints.)
Regarding the further limitations of claim 11:
	Wheeler teaches:
a server configured to provide HD map data (see claims 6, 7, and 17 regarding an online server. Also, see at least sections [0006]-[0007], [0032], [0102]-[0103], and [0106] regarding an online system or server capable of executing instructions or methods discussed.)
at least one vehicle comprising an electronic device configured to receive the HD map data (see at least sections [0006]-[0007], [0010] along with FIG. 2, and [0038] regarding a vehicle comprising a vehicle computing system.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US. Pub. No. 20180188743 A1) in view of Mahler et al. (US. Pub. No. 20190323855 A1).
Regarding claim 2, 7, and 12:
	Wheeler teaches:
wherein the driving condition information comprises sensing range information of at least one sensor included in an object detection device (see at least sections [0029]-[0030], [0038], [0049]-[0050], [0069], [0080], and [0082] regarding distance (i.e. range) of a target or surroundings of a vehicle which could be captured by sensors. From section [0038]: “The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a global positioning system (GPS) navigation system, an inertial measurement unit (IMU), and others.” Also, relative position is determined to drive safely in a line or to determine if it is safe to move the vehicle based on physical constraints and legal constraints.)
Wheeler does not explicitly teach wherein the processor sets a geographical range of the electronic horizon data such that the geographical range corresponds to a sensing range of the at least one sensor.
	Mahler teaches:
wherein the processor sets a geographical range of the electronic horizon data such that the geographical range corresponds to a sensing range of the at least one sensor (see at least sections [0061] regarding a high-definition map with information on objects within an area scanned by the sensor unit. The high-definition map adapts according to the information and the scanned objects detected by the sensor unit. In other words, the high-definition map and geography is being adjusted according to the sensing distance (i.e. range) of the sensor unit on the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system that generates a high definition map for an autonomous .

	Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US. Pub. No. 20180188743 A1) in view of Manoliu et al. (KR 20150082429 A).
Regarding claim 3, 8, and 13:
	Wheeler teaches:
wherein the electronic horizon data comprises horizon path data comprising data on a main path (see at least sections [0030], [0032], [0036], [0052], [0061], [0069], and [0094] regarding an autonomous vehicle travelling along a route and an being provided a HD map and data that “allows the vehicle to determine its current location in the HD map, determine the features on the road relative to the vehicle's position, determine if it is safe to move the vehicle based on physical constraints and legal constraints, etc. Examples of physical constraints include physical obstacles, such as walls, and examples of legal constraints include legally allowed direction of travel for a lane, speed limits, yields, stops.”)
Wheeler does not explicitly teach the main path being defined as a trajectory obtained by connecting roads having a high relative probability of selected, and data on a sub-path, the sub-path being a path branching from at least one decision point on the main path.
	Manoliu teaches:
the main path being defined as a trajectory obtained by connecting roads having a high relative probability of selected (from at least pages 4-5 and 8-9 regarding the most likely future trajectory and most probable route.)
and data on a sub-path, the sub-path being a path branching from at least one decision point on the main path (see abstract and see at least pages 4-5 and 8-9 regarding a decision point along a main route where there is possible alternatives.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system that generates a high definition map for an autonomous vehicle of Wheeler et al. by the system of Manoliu et al. wherein the main path being defined as a trajectory obtained by connecting roads having a high relative probability of selected, and data on a sub-path, the sub-path being a path branching from at least one decision point on the main path as both systems are directed to generation and use of a horizon with an autonomous vehicle and one of ordinary skill in the art would have recognized the established function of having wherein the main path being defined as a trajectory obtained by connecting roads having a high relative probability of selected, and data on a sub-path, the sub-path being a path branching from at least one decision point on the main path and predictably would have applied it to improve the system that generates a high definition map for an autonomous vehicle of Wheeler et al.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US. Pub. No. 20180188743 A1) in view of Manoliu et al. (KR 20150082429 A) in further view of Stein (US. Pub. No. 20020021229 A1).
Regarding claim 4, 9, and 14:
	Wheeler teaches:
wherein the driving condition information comprises driving speed information of the vehicle (see at least sections [0038], [0045]-[0046], and [0061] regarding an electronic device that measures and reports motion data of the vehicle which includes speed.)
The combination of Wheeler and Manoliu does not explicitly teach wherein, upon determining that a driving speed of the vehicle is decreasing, the processor reduces a geographical range of the main path in a traveling direction of the vehicle, and increases a geographical range of the sub-path in a leftward-rightward direction of the vehicle.
	Stein teaches:
wherein, upon determining that a driving speed of the vehicle is decreasing, the processor reduces a geographical range of the main path in a traveling direction of the vehicle (see Figs. 1-3 “schematic view of a road with multiple lanes and with close and distant zones” and see at least sections [0011]-[0012] and [0020] regarding high speeds and using a smaller angle for monitoring an area, which in turn will allow for a larger distance or range to be monitored. The contrary is also true where if the speed is low it is not going to be as necessary to monitor a longer range ahead of the travelling direction of the vehicle.)
increases a geographical range of the sub-path in a leftward-rightward direction of the vehicle (see Figs. 1-3 “schematic view of a road with multiple lanes and with close and distant zones” and see at least sections [0011]-[0012] and [0020] regarding high speeds and using a smaller angle for monitoring an area, which in turn will allow for a larger distance or range to be monitored. In a lower speed scenario a wider monitoring zone for improved lateral (i.e. leftward or rightward) detection for watching adjacent lanes.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system that generates a high definition map for an autonomous vehicle of Wheeler et al. as modified by Manoliu et al. by the system of Stein wherein, upon .

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US. Pub. No. 20180188743 A1) in view of Manoliu et al. (KR 20150082429 A) in further view of Chen et al. (US. Pub. No. 20170372148 A1).
Regarding claim 5, 10, and 15:
The combination of Wheeler and Manoliu does not explicitly teach wherein the driving condition information comprises traffic volume information, and wherein, upon determining that a traffic volume is increasing, the processor reduces a geographical range of the main path in a traveling direction of the vehicle, and increases a geographical range of the sub-path in a leftward-rightward direction of the vehicle.
	 Chen teaches:
wherein the driving condition information comprises traffic volume information 
wherein, upon determining that a traffic volume is increasing, the processor reduces a geographical range of the main path in a traveling direction of the vehicle (see at least sections [0048] which discloses smaller sizes of regions of interest when the road is under congestion or higher traffic levels for monitoring closer by the vehicle in the travelling direction.)
and increases a geographical range of the sub-path in a leftward-rightward direction of the vehicle (see at least sections [0057], [0060], and [0062] regarding monitoring the adjacent direction of a vehicle. If there is higher congestion (e.g. traffic in multiple lanes) as previously stated and the vehicle slows down, the adjacent direction of the vehicle would need to be monitored for lane changes, possible vehicles, curbs, and etc.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system that generates a high definition map for an autonomous vehicle of Wheeler et al. as modified by Manoliu et al. by the system of Chen et al. wherein the driving condition information comprises traffic volume information, and wherein, upon determining that a traffic volume is increasing, the processor reduces a geographical range of the main path in a traveling direction of the vehicle, and increases a geographical range of the sub-path in a leftward-rightward direction of the vehicle as both systems are directed to autonomous driving of vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the driving condition information comprises traffic volume information, and wherein, upon determining that a traffic volume is increasing, the processor reduces a geographical range of the main path in a traveling direction of the vehicle, and increases a geographical range of the sub-path in a leftward-rightward direction of the vehicle and predictably would have applied it to improve the system that generates a high definition map for an autonomous vehicle of Wheeler et al. as modified by Manoliu et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 6, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, 8, 11, and 13 of copending Application No. 17/260,155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application: 17/260,105
Application: 17/260,155
Claim 1:
A vehicular electronic device comprising: a power supply configured to supply power; an interface configured to receive HD map data on a specific area from a server through a communication device and to receive data on driving condition information of a vehicle; and at least one processor configured to continuously generate electronic horizon data on a specific area based on the high-definition (HD) map data in a state of receiving the power
Claim 1:
An electronic device for a vehicle, comprising: a power supply configured to supply power; an interface configured to receive high-definition (HD) map data of a specified region from a server through a communication device and to receive traveling situation information of the vehicle; and at least one processor configured to continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received
Claim 1:
and to set a geographical range of the electronic horizon data based on data on the driving condition information.
Claim 3:
wherein the processor adjusts a geographic range of the HD map data based on the traveling situation information.
Claim 6:




setting, by the at least one processor, a geographical range of electronic horizon data based on the data on the driving condition information in a state of receiving the power;
Claim 8:
wherein the adjusting comprises adjusting a geographic range of the HD map data based on the traveling situation information.
Claim 11:
A system comprising: a server configured to provide HD map data; and at least one vehicle comprising an electronic device configured to receive the HD map data, wherein the electronic device comprises: a power supply configured to 

A system comprising: a server configured to provide high-definition (HD) map data; and at least one vehicle comprising an electronic device configured to receive the HD map data, wherein the electronic device comprises: a power supply 

and to set a geographical range of the electronic horizon data based on data on the driving condition information.
Claim 13:
wherein the processor adjusts a geographic range of the HD map data based on the traveling situation information.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. (US. Pub. No. 20210300243 A1) is pertinent because it is a driving assistance apparatus for performing driving assistance based on object detection information around a vehicle.
Jiang et al. (US. Pub. No. 20200124423 A1) 
Jin et al. (US. Pub. No. 20190301872 A1) is pertinent because it is a method for generating a detailed machine-readable road map for navigation system of autonomous driving.
An Kyoung et al. (KR 20180086632 A) is pertinent because it is an apparatus and method for analyzing the situation on the road where the object is located by using map information that is stored, location information transmitted from the outside, and information inputted from the sensors and the cameras, and determining a vehicle action that causes the autonomous vehicle to change lanes, or determining the vehicle action that causes the autonomous vehicle to stop, according to the above analysis result.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/C.L.K/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666